Name: 2014/523/EU: Commission Implementing Decision of 4 August 2014 amending Annex I to Decision 2004/211/EC as regards the entry for Kuwait in the list of thirdÃ countries and parts thereof from which the importation into the Union of live equidae and semen, ova and embryos of the equine species is authorised (notified under document C(2014) 5440) Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: Asia and Oceania;  agricultural activity;  means of agricultural production;  agricultural policy;  trade;  tariff policy
 Date Published: 2014-08-06

 6.8.2014 EN Official Journal of the European Union L 233/33 COMMISSION IMPLEMENTING DECISION of 4 August 2014 amending Annex I to Decision 2004/211/EC as regards the entry for Kuwait in the list of third countries and parts thereof from which the importation into the Union of live equidae and semen, ova and embryos of the equine species is authorised (notified under document C(2014) 5440) (Text with EEA relevance) (2014/523/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 92/65/EEC of 13 July 1992 laying down animal health requirements governing trade in and imports into the Community of animals, semen, ova and embryos not subject to animal health requirements laid down in specific Community rules referred to in Annex A(I) to Directive 90/425/EEC (1), and in particular Article 17(3)(a) thereof, Having regard to Council Directive 2009/156/EC of 30 November 2009 on animal health conditions governing the movement and importation from third countries of equidae (2), and in particular Article 12(1) and (4), the introductory phrase of Article 19 and points (a) and (b) of Article 19 thereof, Whereas: (1) Directive 2009/156/EC lays down animal health conditions for the importation into the Union of live equidae. It provides, amongst others, that imports of equidae into the Union are only authorised from third countries which have been free for six months from glanders. (2) Commission Decision 2004/211/EC (3) establishes a list of third countries and parts of territories thereof from which Member States are to authorise the temporary admission of registered horses, the re-entry of registered horses after temporary export and the imports of registered equidae and equidae for breeding and production and sets out the conditions for the importation of equidae from third countries. (3) Following the detection of glanders in Kuwait in 2010 the Commission, by adopting Commission Decision 2010/776/EU (4), suspended the importation of registered horses from Kuwait. Kuwait has now submitted information demonstrating that the disease was successfully eradicated and that since the last case was confirmed on 19 December 2010 ongoing surveillance in the entire equine population has not revealed new cases. (4) Because more than six months have elapsed after the last case of glanders in Kuwait, it is appropriate to authorise the temporary admission, re-entry after temporary export and imports of registered horses from that country. Therefore, the entry for Kuwait in Annex I to Decision 2004/211/EC should be amended accordingly. (5) Annex I to Decision 2004/211/EC should therefore be amended accordingly. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 In Annex I to Decision 2004/211/EC the entry for Kuwait is replaced by the following: KW Kuwait KW-0 Whole country E X X X       Article 2 This Decision is addressed to the Member States. Done at Brussels, 4 August 2014. For the Commission Tonio BORG Member of the Commission (1) OJ L 268, 14.9.1992, p. 54. (2) OJ L 192, 23.7.2010, p. 1. (3) Commission Decision 2004/211/EC of 6 January 2004 establishing the list of third countries and parts of territory thereof from which Member States authorise imports of live equidae and semen, ova and embryos of the equine species, and amending Decisions 93/195/EEC and 94/63/EC (OJ L 73, 11.3.2004, p. 1). (4) Commission Decision 2010/776/EU of 15 December 2010 amending Decision 2004/211/EC as regards the entries for Brazil, Kuwait and Syria in the list of third countries and parts thereof from which the introduction into the European Union of live equidae and semen, ova and embryos of the equine species are authorised (OJ L 332, 16.12.2010, p. 38).